DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .\
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on February 18 2022.\
Claims 1, 3 – 7, and 9 – 11 have been amended and are hereby entered.
Claims 12 – 14 have been cancelled.
Claims 1 – 11 and 15 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation “wherein, when the fabric absorbs liquid, the voids get filled with liquid.” This renders the claim indefinite because the claims do not require the fabric to absorb liquid and therefore it is unclear how the rest of the claim limitations naturally occur. Furthermore, the claim recites that the number and a size of the cavities or voids are adjusted to provide a water holding capability of at least 850 mass percent. It is unclear if the water is meant to be the liquid in the preceding lines or not.
For examination purposes, the claim is interpreted as not requiring the fabric to absorb liquid and the liquid is interpreted as not having to be water.
Claims 2 – 11 and 15 are rejected as being dependent on claim 1.
Claims 10are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “integrally merged.” This term is a relative term which renders the claim indefinite. The term “integrally merged” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear whether there is a distinction between “merged fibers” and “integrally merged fibers” and at what point a merged fiber would become “integrally merged.” The specification in paragraph [0047] as published and the arguments presented by Applicant in the response filed February 18, 2022 merely indicates that “‘merging’ may particularly denote…” However, this recitation is not seen as a sufficient definition of the word to render the claim definite.
For examination purposes the claim is interpreted as “merged.”
Claim 11 recites the limitation that “at least two fibers form a fiber structure.” It is unclear what is being required by the word “form” or if a fiber structure can consist of any two fibers, attached or not.
For examination purposes the claim is interpreted as a fiber structure being any two fibers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US20090324926A1) in view of Ochiai (US20150125499A1).
As per claims 1, 5 and 15, Luo teaches:
A product comprising a nonwoven cellulose fiber fabric directly manufactured from a lyocell spinning solution (Abstract: “Cellulose filtration products comprising nonwoven meltblown lyocell fiber webs.”)
Comprising a network of substantially endless fibers ([0012]: “In the present application the fibers are continuous.”)
Wherein the fabric comprises a mass per unit area is between 5 - 25 gsm ([0016]: “The basis weights of the individual nonwoven meltblown lyocell fiber webs in the filtration product can range from about 10 g/m2 to about 300 g/m2.” It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). Alternatively, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select a basis weight, such as that claimed, motivated by the desire to produce a low basis weight fabric.)
Wherein the fiber fabric represents a structure comprising a plurality of cavities or voids formed in between various neighboring fibers (As the fabric is a nonwoven fabric, it would naturally have the claimed cavities or voids between the neighboring fibers.)
Wherein, when the fabric absorbs liquid, the voids get filled with liquid (As the fabric has the same composition and structure claimed by application, it is the Examiner’s opinion that it would behave in the claimed manner when filled with liquid.)
Luo does not appear to teach that the nonwoven fabric has a water holding capability of at least 850 mass percent. 
Ochiai teaches a nonwoven sheet formed from a regenerated cellulose fiber (Abstract). Ochiai teaches that a direct solvent-spun lyocell fiber is a particularly preferred fiber ([0043]). Ochiai teaches that the fibers have a liquid retention from about 500 to 3000% ([0045]), wherein the liquid retention is the difference in the weight of the fabric before and after immersion into liquid ([0047]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use the lyocell fibers as taught by Ochiai in the invention of Luo motivated by the desire to predictably produce fibers with high liquid retentivity ([0045]).  Note that since the nonwoven fabric comprises the lyocell fibers having a liquid retention from about 500 to 3000%, the fabric would have the same or similar liquid retention, which appears to be within the scope of the claimed water holding capability.
Examiner notes that the limitation “wherein a number and a size of the cavities or voids are adjusted to provide” is a product by process limitation. The prior art combination establishes lyocell fibers with the claimed water holding capability. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
As per claim 2, since the process of Luo does not require nickel, it would naturally follow that the metal is not present in the end fibers.
As per claim 3, Luo teaches:
Wherein separate ones of the fibers are located at least partially in different visibly distinguishable layers ([0018]: “In a method for making a two layer web, a never-dried nonwoven meltblown lyocell fiber web is laid down on a support and a second never-dried nonwoven meltblown lyocell fiber web of the same dimension is laid down over the first.” As the separate layers are laid on top of each other, they are interpreted as being in “visibly distinguishable layers” as claimed.)
Wherein the fabric comprises at least one of the following features: … different separate ones of the fibers being located in different visibly distinguishable layers differ concerning fiber diameter, fibers of different visibly distinguishable layers have the same fiber diameter… (As two of the optional features are that the fibers of the different layers have the same fiber diameter or that the fibers of the different layers have different fiber layers, the only options are for the fiber diameters in the different layers to be the same or different and Luo would naturally teach one of the limitations.)
As per claim 4, two of the optional features are that the fiber structures of different layers have different merging factors or that the fiber structures of different layers have at least approximately the same merging factor. As the fibers of Luo are merged in both layers, the only options are for the merging factor of one layer to be the same or different as the merging factor of another layer, and Luo would naturally teach one of the limitations.
As per claims 6 and 7, Luo appears silent with respect to the properties of water holding capability and oil holding capability. Since Luo teaches the same nonwoven cellulose fiber fabric as disclosed by Applicant, the properties of water holding capability and oil holding capability is considered to be inherent (and would be expected to fall within the range in the claim) absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112. 
As per claim 8, Luo teaches:
Wherein in the fiber network different fibers differ concerning fiber diameter so that a ratio between a largest fiber diameter of one of the fibers and a smallest fiber diameter of another one of the fibers is more than 1.5 ([0015]: “The present application provides filtration products of nonwoven meltblown lyocell fiber webs that have a wide range of fiber diameters…. In one embodiment the meltblown lyocell fibers in the web have a diameter of from about 3 to about 12 microns.” Fibers with diameters of 3 to 12 microns would represent a ratio of 4:1, which is within than the claimed range.)
As per claim 10, Luo teaches:
Wherein at least a part of the fibers are integrally merged at merging positions such that one integrally connected fiber structure composed of previously separate fibers is formed and wherein a merging factor of the fibers is in a range between 0.1 and 100% ([0005]: “Lyocell fibers are particularly suitable for use in nonwoven applications because of…. the ability of these fibers to be combined in the spinning process to form either selfbonded or spunlaced webs. Fibers made from pulp with a high hemicellulose content are particularly suited for this application because of the added interfiber bonding attributed to hemicellulose.” As the web is self bonded, it is the Examiner’s position that the bonded webs would form bonds that would cause the fibers to be integrally merged as claimed and the range of the claim is broad enough to encompass any amount of bonding.)

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US20090324926A1) and Ochiai (US20150125499A1) as applied to claims 1 – 8, 10 and 15 above, and further in view of Luo 2 (US6221487).
As per claims 9 and 11, the prior art combination does not teach:
At least 3% of the fibers have a non-circular cross sectional shape having a roundness of not more than 90%
At least one fiber structure is twisted with another fiber structure
Luo 2 teaches lyocell fibers that are produced by spunbonding and form self-bonded nonwoven fabrics (Abstract), which is the same structure as the prior art combination. Luo 2 further teaches a process that allows for the formation of fibers of low denier and with a distribution of deniers that are resistant to fibrillation under conditions of wet abrasion (Column 4, Lines 46 – 51).
Fig. 9 shows that the resulting fibers have non-circular cross sections that appear to be within the claimed range. 
    PNG
    media_image1.png
    410
    585
    media_image1.png
    Greyscale
Furthermore, the fiber is Fig. 9 is seen as being representative of the fibers of the invention and therefore would be present in at least 3% of the fibers are claimed. Fig. 11 shows that the resulting non-woven web has fibers that are twisted with each other, as claimed. 

    PNG
    media_image2.png
    421
    568
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the spunbonded lyocell nonwoven fabrics of the prior art combination that contain fibers with a distribution of deniers by the process taught by Luo 2 motivated by the desire to predictably produce nonwoven fabrics that are resistant to fibrillation under the conditions of wet abrasion (Column 4, Lines 46 – 51). As shown above, this process results in the claimed cross sectional shapes and fiber structure twisting.

Response to Amendments
Applicant’s amendments to the claims, filed February 18, 2022, caused the withdrawal of the rejection of claim 1 – 11 and 15 as indefinite under 35 U.S.C. 112(b) as set forth in the office action filed November 26, 2021. 

Response to Arguments
Applicant's arguments filed February 18, 2022, have been fully considered but they are not persuasive.
Applicant argues that Luo does not teach any specific value for water absorbing capability of the fabric and that the properties are not identical merely due to identical structure. Examiner respectfully disagrees. Applicant does not specifically point out the differences in structure or composition that results in the claimed properties, especially in relation to the claimed compositional and structural features.
Applicant argues that the fabrics of Luo could not have been produced with the claimed properties and that the fabrics would not have been able to have been reliably reproduced. Examiner respectfully disagrees. It is well-settled that unsupported arguments are not a substitute for objective evidence.  In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974). Applicant’s statements have been made without any supporting evidence, including what the expected water absorbing properties of Luo would be. 
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789